Respondent was admitted to the Bar by this court on October 18, 1954. Petitioner moves to confirm the report of the Hearing Judge which sustained two charges of professional misconduct consisting of neglect of a collection matter and failure to co-operate with petitioner in its investigation of an inquiry concerning the collection matter. The record supports the findings of the Hearing Judge and petitioner’s motion to confirm the report is granted. An attorney is obligated to co-operate with the committee charged with the responsibility of investigating complaints concerning his conduct. Indeed, "Full and forthright co-operation with the committee is essential to the proper performance of its function, and the withholding of such co-operation without cause must be judged a grave disservice to the public interest.” (Matter of Hubscher, 25 AD2d 113, 114.) Here respondent, *665by his failure to promptly furnish petitioner with a written response to a relatively minor complaint, provoked the more serious charge of failure to co-operate. Under all the circumstances, we determine that respondent should be censured for his misconduct. Respondent censured. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.